OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed.
The evidence at trial, when viewed in the light most favorable to the People (see, People v Malizia, 62 NY2d 755, cert denied 469 US 932), is sufficient to support the jury’s verdict finding defendant guilty of criminally negligent homicide for failing to perceive a substantial and unjustifiable risk that death would result from his operation of a motor vehicle when that failure was a gross deviation from the ordinary standard of care (see, Penal Law §§ 125.10, 15.05 [4]; People v Ricardo *945B., 73 NY2d 228, 236). Defendant was driving at least 90 miles per hour in a 55 miles per hour speed zone and was aware that he was traveling through a police radar area. He saw "a line of traffic backed up ahead in the Thruway” with cars halted on the side of the road. Although warned by his passenger to slow down, he accelerated his vehicle and ultimately struck and killed a State Trooper. Unlike People v Boutin (75 NY2d 692 [decided today]), there is ample evidence in this case that defendant engaged in "criminally culpable risk-creating conduct” (People v Boutin, at 697).
Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa concur.
Order affirmed in a memorandum.